 

Fede ral Defe nders Southern District

52 Duane Street-10th Floor, New York, NY 10007

 

 

OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392
David E. Patton Southern District of New York
Executive Director Jennifer L. Brown

Auomey-in-Charge

July 2, 2021

VIA ECF

The Honorable Alvin K. Hellerstein
United States District Judge
United States District Court
Southern District of New York

500 Pearl Street

New York, New York 10007

 

 

Re: United States v. Rashaun Trice et al., 19 CR 582 (AKH)

Dear Judge Hellerstein:

With the consent of the government, I write to seek an adjournment of
about 30 days of Mr. Trice’s sentencing, currently scheduled for July 9, 2021.
The adjournment is needed so that I can complete my collection of mitigation
materials and effectively prepare a sentencing submission on My. Trice’s behalf.

Thank you for your consideration of this matter.

Respectfully submitted,

/s/Julia Gatto

Julia L. Gatto

Assistant Federal Defender
(212) 417-8750

CC: AUSA Ni Qian (via ECF)
